 

Exhibit 10.3

 

EXECUTION VERSION

 

AMENDED AND RESTATED AT THE MARKET OFFERING AGREEMENT

 

May 8, 2020

 

Roth Capital Partners, LLC

888 San Clemente Drive

Newport Beach, California 92660

 

Ladies and Gentlemen:

 

Reference is made to the At the Market Offering Agreement (the “ATM Agreement”)
dated April 30, 2019 between New Age Beverages Corporation, a Washington
corporation (the “Company”) and Roth Capital Partners, LLC (the “Manager”). This
letter constitutes an agreement (the “Agreement”) between the Company and the
Manager to amend and restate the ATM Agreement, effective as of April 30, 2020,
as follows:

 

1. Definitions. The terms that follow, when used in this Agreement and any Terms
Agreement, shall have the meanings indicated.

 

“Accountants” shall have the meaning ascribed to such term in Section 3(o).

 

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

“Action” shall have the meaning ascribed to such term in Section 3(q).

 

“Affiliate” shall mean any Person that, directly or indirectly, through one or
more intermediaries, controls or is controlled by, or is under common control
with, a Person, as such terms are used in and construed under Rule 144 of the
Act.

 

“Applicable Time” shall mean, with respect to any Shares, the time of sale of
such Shares pursuant to this Agreement or any relevant Terms Agreement.

 

“Base Prospectus” shall mean the base prospectus contained in the Registration
Statement at the Execution Time.

 

“Board” shall have the meaning ascribed to such term in Section 2(b)(iii).

 

“Broker Fee” shall have the meaning ascribed to such term in Section 2(b)(v).

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.

 

“Commission” shall mean the United States Securities and Exchange Commission.

 

“Common Stock” shall have the meaning ascribed to such term in Section 2.

 

“Common Stock Equivalents” shall have the meaning ascribed to such term in
Section 3(g).

 

“Company Counsel” shall have the meaning ascribed to such term in Section 4(l).

 

“DTC” shall have the meaning ascribed to such term in Section 2(b)(vii).

 

“Effective Date” shall mean each date and time that the Registration Statement
and any post-effective amendment or amendments thereto became or becomes
effective.

 

“Evaluation Date” shall have the meaning ascribed to such term in Section 3(y).

 

   

 

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

 

“Execution Time” shall mean the date and time that this Agreement is executed
and delivered by the parties hereto.

 

“Filing Date” shall have the meaning ascribed to such term in Section 4(w).

 

“FINRA” shall have the meaning ascribed to such term in Section 3(e).

 

“GAAP” shall have the meaning ascribed to such term in Section 3(n).

 

“Governmental Entity” shall be defined as any arbitrator, court, governmental
body, regulatory body, administrative agency or other authority, body or agency
(whether foreign or domestic) having jurisdiction over the Company or any of its
subsidiaries or any of their respective properties, assets or operations.

 

“Incorporated Documents” shall mean the documents or portions thereof filed with
the Commission on or before the Effective Date that are incorporated by
reference in the Registration Statement or the Prospectus and any documents or
portions thereof filed with the Commission after the Effective Date that are
deemed to be incorporated by reference in the Registration Statement or the
Prospectus.

 

“Indebtedness” shall mean (a) any liabilities for borrowed money or amounts owed
in excess of $500,000 (other than accrued liabilities and trade accounts payable
incurred in the ordinary course of business), (b) all guaranties, endorsements
and other contingent obligations in respect of indebtedness of others, whether
or not the same are or should be reflected in the Company’s balance sheet (or
the notes thereto), except guaranties by endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business and (c) the present value of any lease payments in excess of $500,000
due under leases required to be capitalized in accordance with GAAP.

 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3(v).

 

“Issuer Free Writing Prospectus” shall mean an issuer free writing prospectus,
as defined in Rule 433.

 

“Liens” shall mean a lien, charge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Losses” shall have the meaning ascribed to such term in Section 7(d).

 

“Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3(b).

 

“Material Permits” shall have the meaning ascribed to such term in Section 3(t).

 

“Maximum Amount” shall have the meaning ascribed to such term in Section 2.

 

“Net Proceeds” shall have the meaning ascribed to such term in Section 2(b)(v).

 

“Permitted Free Writing Prospectus” shall have the meaning ascribed to such term
in Section 4(g).

 

“Person” shall mean an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind, including the Trading Market.

 

“Placement” shall have the meaning ascribed to such term in Section 2(c).

 

“Proceeding” shall mean any action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

   

 

 

“Prospectus” shall mean the Base Prospectus, as supplemented by the most
recently filed Prospectus Supplement (if any).

 

“Prospectus Supplement” shall mean each prospectus supplement relating to the
Shares prepared and filed pursuant to Rule 424(b) from time to time.

 

“Registration Statement” shall mean the shelf registration statement (File
Number 333-230755) on Form S-3, including exhibits and financial statements and
any prospectus supplement relating to the Shares that is filed with the
Commission pursuant to Rule 424(b) and deemed part of such registration
statement pursuant to Rule 430B, as amended on each Effective Date and, in the
event any post-effective amendment thereto becomes effective, shall also mean
such registration statement as so amended.

 

“Representation Date” shall have the meaning ascribed to such term in Section
4(k).

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3(e).

 

“Rule 158”, “Rule 164”, “Rule 172”, “Rule 173”, “Rule 405”, “Rule 415”, “Rule
424”, “Rule 430B” and “Rule 433” refer to such rules under the Act.

 

“Sales Notice” shall have the meaning ascribed to such term in Section 2(b)(i).

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3(m).

 

“Settlement Date” shall have the meaning ascribed to such term in Section
2(b)(vii).

 

“Shares” shall have the meaning ascribed to such term in Section 2.

 

“Subsidiary” shall have the meaning ascribed to such term in Section 3(a).

 

“Terms Agreement” shall have the meaning ascribed to such term in Section 2(a).

 

“Time of Delivery” shall have the meaning ascribed to such term in Section 2(c).

 

“Trading Market” means Nasdaq Capital Market.

 

2. Sale and Delivery of Shares. The Company proposes to issue and sell through
or to the Manager, as sales agent and/or principal, up to $100 million of shares
(the “Shares”) of the Company’s common stock, $0.001 par value (“Common Stock”),
from time to time during the term of this Agreement and on the terms set forth
herein; provided, however, that in no event shall the Company issue or sell
through the Manager such number of Shares that (a) exceeds the number or dollar
amount of shares of Common Stock registered on the Registration Statement,
pursuant to which the offering is being made, (b) exceeds the number of
authorized but unissued shares of Common Stock or (c) would cause the Company or
the offering of the Shares to not satisfy the eligibility and transaction
requirements for use of Form S-3 (including, if applicable, General Instruction
I.B.6 of Registration Statement on Form S-3 (the lesser of (a), (b) and (c), the
“Maximum Amount”)). Notwithstanding anything to the contrary contained herein,
the parties hereto agree that compliance with the limitations set forth in this
Section 2 on the number and aggregate sales price of Shares issued and sold
under this Agreement shall be the sole responsibility of the Company and that
the Manager shall have no obligation in connection with such compliance.

 

(a) Appointment of Manager as Selling Agent; Term Agreement. For purposes of
selling the Shares through the Manager pursuant to this Agreement, the Company
hereby appoints the Manager as exclusive agent of the Company and the Manager
agrees to use its commercially reasonable efforts to sell the Shares on the
terms and subject to the conditions stated herein. The Company agrees that,
whenever it determines to sell the Shares directly to the Manager as principal,
it will enter into a separate agreement (each, a “Terms Agreement”) in
substantially the form of Annex I hereto, relating to such sale in accordance
with Section 2 of this Agreement.

 

(b) Agent Sales. Subject to the terms and conditions and in reliance upon the
representations and warranties herein set forth, the Company will issue and
agrees to sell Shares, from time to time, through the Manager, acting as sales
agent, and the Manager agrees to use its commercially reasonable efforts to
sell, as sales agent for the Company, on the following terms:

 

   

 

 

(i) The Shares are to be sold on a daily basis or otherwise as shall be agreed
to by the Company and the Manager on any day that (A) is a trading day for the
Trading Market, (B) the Company has instructed the Manager by telephone
(confirmed promptly by electronic mail) to make such sales (“Sales Notice”) and
(C) the Company has satisfied its obligations under Section 6 of this Agreement.
The Company will designate the maximum amount of the Shares to be sold by the
Manager daily (subject to the limitations set forth in Section 2(d)) and the
minimum price per Share at which such Shares may be sold. Subject to the terms
and conditions hereof, the Manager shall use its commercially reasonable efforts
to sell on a particular day all of the Shares designated for sale by the Company
on such day. The gross sales price of the Shares sold under this Section 2(b)
shall be the market price for shares of the Company’s Common Stock sold by the
Manager under this Section 2(b) on the Trading Market at the time of sale of
such Shares.

 

(ii) The Company acknowledges and agrees that (A) there can be no assurance that
the Manager will be successful in selling the Shares, (B) the Manager will incur
no liability or obligation to the Company or any other Person or entity if it
does not sell the Shares for any reason other than a failure by the Manager to
use its commercially reasonable efforts consistent with its normal trading and
sales practices and applicable law and regulations to sell such Shares as
required under this Agreement and (C) the Manager shall be under no obligation
to purchase Shares on a principal basis pursuant to this Agreement, except as
otherwise specifically agreed by the Manager and the Company pursuant to a Terms
Agreement.

 

(iii) The Company shall not authorize the issuance and sale of, and the Manager
shall not be obligated to use its commercially reasonable efforts to sell, any
Share at a price lower than the minimum price therefor designated, from time to
time, by the Company’s Board of Directors (the “Board”), or a duly authorized
committee thereof, or such duly authorized officers of the Company, and notified
to the Manager in writing. The Company or the Manager may, upon notice to the
other party hereto by telephone (confirmed promptly by electronic mail), suspend
the offering of the Shares for any reason and at any time; provided, however,
that such suspension or termination shall not affect or impair the parties’
respective obligations with respect to the Shares sold hereunder prior to the
giving of such notice.

 

(iv) The Manager may sell Shares by any method permitted by law deemed to be an
“at the market offering” as defined in Rule 415 under the Act, including,
without limitation, sales made directly on the Trading Market, on any other
existing trading market for the Common Stock or to or through a market maker.
The Manager may also sell Shares in privately negotiated transactions, provided
that the Manager receives the Company’s prior written approval for any sales in
privately negotiated transactions and if so provided in the “Plan of
Distribution” section of the Prospectus Supplement.

 

(v) The compensation to the Manager for sales of the Shares under this Section
2(b) shall be a placement fee of 3% of the gross sales price of the Shares sold
pursuant to this Section 2(b) up to $30.0 million and 2.5% of the gross sales
price of the Shares sold pursuant to this Section 2(b) in excess of $30.0
million (“Broker Fee”). The foregoing rate of compensation shall not apply when
the Manager acts as principal, in which case the Company may sell Shares to the
Manager as principal at a price agreed upon at the relevant Applicable Time
pursuant to a Terms Agreement. The remaining proceeds, after deduction of the
Broker Fee and deduction for any transaction fees imposed by any clearing firm,
execution broker, or governmental or self-regulatory organization in respect of
such sales, shall constitute the net proceeds to the Company for such Shares
(the “Net Proceeds”).

 

(vi) The Manager shall provide written confirmation (which may be by facsimile
or electronic mail) to the Company following the close of trading on the Trading
Market each day in which the Shares are sold under this Section 2(b) setting
forth the number of the Shares sold on such day, the aggregate gross sales
proceeds and the Net Proceeds to the Company, and the compensation payable by
the Company to the Manager with respect to such sales.

 

(vii) Upon delivery of a Sales Notice, the Company shall issue and deliver the
maximum number of Shares to be sold pursuant to the Sales Notice to the
Manager’s account at The Depository Trust Company (“DTC”) via the DWAC system,
which Shares shall be deposited by the Manager in the Company’s account with the
Manager. The Manager shall have no obligation to attempt to sell the Shares
until the Company has delivered the Shares to the Manager. Settlement for sales
of the Shares pursuant to this Section 2(b) will occur at 10:00 a.m. (New York
City time), or at such time as the Company and the Manager may mutually agree,
on the second Business Day following delivery of the Shares issued pursuant to
the Sales Notice (each such day, a “Settlement Date”). On each Settlement Date,
the Manager shall deliver the Net Proceeds from the sale of the Shares to the
Company. If on any Settlement Date not all Shares were sold as issued pursuant
to the Sales Notice, then, at the election of and upon notice from the Company,
the Shares shall be applied to a future Settlement Date or returned to the
Company.

 

   

 

 

(viii) At each Applicable Time, Settlement Date, Representation Date and Filing
Date, the Company shall be deemed to have affirmed each representation and
warranty contained in this Agreement as if such representation and warranty were
made as of such date, modified as necessary to relate to the Registration
Statement and the Prospectus, as amended as of such date. Any obligation of the
Manager to use its commercially reasonable efforts to sell the Shares on behalf
of the Company shall be subject to the continuing accuracy of the
representations and warranties of the Company herein, to the performance by the
Company of its obligations hereunder and to the continuing satisfaction of the
additional conditions specified in Section 6 of this Agreement.

 

(c) Term Sales. If the Company wishes to sell the Shares pursuant to this
Agreement but other than as set forth in Section 2(b) of this Agreement (each, a
“Placement”), it will notify the Manager of the proposed terms of such
Placement. If the Manager, acting as principal, wishes to accept such proposed
terms (which it may decline to do for any reason in its sole discretion) or,
following discussions with the Company, wishes to accept amended terms, the
Manager and the Company will enter into a Terms Agreement setting forth the
terms of such Placement. The terms set forth in a Terms Agreement will not be
binding on the Company or the Manager unless and until the Company and the
Manager have each executed such Terms Agreement accepting all of the terms of
such Terms Agreement. In the event of a conflict between the terms of this
Agreement and the terms of a Terms Agreement, the terms of such Terms Agreement
will control. A Terms Agreement may also specify certain provisions relating to
the reoffering of such Shares by the Manager. The commitment of the Manager to
purchase the Shares pursuant to any Terms Agreement shall be deemed to have been
made on the basis of the representations and warranties of the Company herein
contained and shall be subject to the terms and conditions herein set forth.
Each Terms Agreement shall specify the number of the Shares to be purchased by
the Manager pursuant thereto, the price to be paid to the Company for such
Shares, any provisions relating to rights of, and default by, underwriters
acting together with the Manager in the reoffering of the Shares, and the time
and date (each such time and date being referred to herein as a “Time of
Delivery”) and place of delivery of and payment for such Shares. Such Terms
Agreement shall also specify any requirements for opinions of counsel,
accountants’ letters and officers’ certificates pursuant to Section 6 of this
Agreement and any other information or documents required by the Manager.

 

(d) Maximum Number of Shares. Under no circumstances shall the Company cause or
request the offer or sale of any Shares if, after giving effect to the sale of
such Shares, the aggregate amount of Shares sold pursuant to this Agreement
would exceed the lesser of (A) together with all sales of Shares under this
Agreement, the Maximum Amount, (B) the amount available for offer and sale under
the currently effective Registration Statement and (C) the amount authorized,
from time to time, to be issued and sold under this Agreement by the Board, a
duly authorized committee thereof or a duly authorized executive committee, and
notified to the Manager in writing. Under no circumstances shall the Company
cause or request the offer or sale of any Shares pursuant to this Agreement at a
price lower than the minimum price authorized, from time to time, by the Board,
a duly authorized committee thereof or a duly authorized executive committee,
and notified to the Manager in writing. Further, under no circumstances shall
the Company cause or permit the aggregate offering amount of Shares sold
pursuant to this Agreement to exceed the Maximum Amount.

 

(e) Regulation M Notice. Unless the exceptive provisions set forth in Rule
101(c)(1) of Regulation M under the Exchange Act are satisfied with respect to
the Shares, the Company shall give the Manager at least one Business Day’s prior
notice of its intent to sell any Shares in order to allow the Manager time to
comply with Regulation M.

 

3. Representations and Warranties. The Company represents and warrants to, and
agrees with, the Manager at the Execution Time and on each such time the
following representations and warranties are repeated or deemed to be made
pursuant to this Agreement, as set forth below or in the Registration Statement,
the Prospectus or the Incorporated Documents.

 

(a) Subsidiaries. All of the direct subsidiaries (individually, a “Subsidiary”,
and collectively, the “Subsidiaries”) of the Company are set forth on Exhibit
21.1 to the Company’s most recent Annual Report on Form 10-K filed with the
Commission. Except as otherwise disclosed in the SEC Reports, the Company owns,
directly or indirectly, all of the capital stock or other equity interests of
each Subsidiary free and clear of any Liens. All of the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities.

 

   

 

 

(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not reasonably be expected to result in (i) a material
adverse effect on the legality, validity or enforceability of this Agreement,
(ii) a material adverse change in the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, from that set forth in the Registration
Statement, the Base Prospectus, any Prospectus Supplement, the Prospectus or the
Incorporated Documents or (iii) a material adverse effect on the Company’s
ability to perform in any material respect on a timely basis its obligations
under this Agreement (any of (i), (ii) or (iii), a “Material Adverse Effect”)
and no Proceeding has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.

 

(c) Authorization and Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder. The
execution and delivery of this Agreement by the Company and the consummation by
it of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, the Board or its stockholders in connection herewith other than in
connection with the Required Approvals. This Agreement has been duly executed
and delivered by the Company and constitutes the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

(d) No Conflicts. The execution, delivery and performance of this Agreement by
the Company, the issuance and sale of the Shares and the consummation by the
Company of the other transactions contemplated herein do not and will not (i)
conflict with or violate any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, (ii) conflict with, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, result in
the creation of any Lien upon any of the properties or assets of the Company or
any Subsidiary, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected, except in the case of each of
clauses (ii) and (iii), such as could not reasonably be expected to result in a
Material Adverse Effect.

 

(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of this Agreement, other than (i) the
filings required by this Agreement, (ii) the filing with the Commission of the
Prospectus Supplement, (iii) the filing of application(s) to, and approval by,
the Trading Market for the listing of the Shares for trading thereon in the time
and manner required thereby and (iv) such filings as are required to be made
under applicable state securities laws and the rules and regulations of the
Financial Industry Regulatory Authority, Inc. (“FINRA”) (collectively, the
“Required Approvals”).

 

   

 

 

(f) Issuance of Shares. The Shares are duly authorized and, when issued and paid
for in accordance with this Agreement, will be duly and validly issued, fully
paid and nonassessable, free and clear of all Liens imposed by the Company. The
Company has reserved from its duly authorized capital stock the maximum number
of shares of Common Stock issuable pursuant to this Agreement. The issuance by
the Company of the Shares has been registered under the Act and all of the
Shares are freely transferable and tradable by the purchasers thereof without
restriction (other than any restrictions arising solely from an act or omission
of such a purchaser). The Shares are being issued pursuant to the Registration
Statement and the issuance of the Shares has been registered by the Company
under the Act. The “Plan of Distribution” section within the Registration
Statement permits the issuance and sale of the Shares as contemplated by this
Agreement. Upon receipt of the Shares, the purchasers of such Shares will have
good and marketable title to such Shares and the Shares will be freely tradable
on the Trading Market.

 

(g) Capitalization. The capitalization of the Company is as set forth in the
Registration Statement, the Base Prospectus, the Prospectus Supplement and the
Prospectus. The Company has not issued any capital stock since its most recently
filed periodic report under the Exchange Act, other than pursuant to the
exercise of employee stock options under the Company’s stock option plans, the
issuance of shares of Common Stock to employees pursuant to the Company’s
employee stock purchase plan and pursuant to the conversion or exercise of
securities exercisable, exchangeable or convertible into Common Stock (“Common
Stock Equivalents”) or other than as disclosed in the Registration Statement,
the Base Prospectus, the Prospectus Supplement and the Prospectus. No Person has
any right of first refusal, preemptive right, right of participation, or any
similar right to participate in the transactions contemplated by this Agreement.
Except (i) pursuant to the Company’s stock option plans and (ii) pursuant to
agreements or instruments filed as exhibits to Incorporated Documents, there are
no outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents. The issuance and sale of the Shares will not
obligate the Company to issue shares of Common Stock or other securities to any
Person and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange or reset price under such securities.
All of the outstanding shares of capital stock of the Company are validly
issued, fully paid and nonassessable, have been issued in compliance with all
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities. There are no stockholders agreements, voting agreements
or other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders.

 

(h) Registration Statement; Prospectus. The Company meets the requirements for
use of Form S-3 under the Act and has prepared and filed with the Commission the
Registration Statement, including a related Base Prospectus, for registration
under the Act of the offering and sale of the Shares. Such Registration
Statement is effective and available for the offer and sale of the Shares as of
the date hereof. As filed, the Base Prospectus contains all information required
by the Act and the rules thereunder, and, except to the extent the Manager shall
agree in writing to a modification, shall be in all substantive respects in the
form furnished to the Manager prior to the Execution Time or prior to any such
time this representation is repeated or deemed to be made. The Registration
Statement, at the Execution Time, each such time this representation is repeated
or deemed to be made and at all times during which a prospectus is required by
the Act to be delivered (whether physically or through compliance with Rule 172,
Rule 173 or any similar rule) in connection with any offer or sale of the
Shares, meets the requirements set forth in Rule 415(a)(1)(x). The initial
Effective Date of the Registration Statement was not earlier than the date three
years before the Execution Time. The Registration Statement, when it became
effective, and the Prospectus, and any amendment or supplement thereto, on the
date of such Prospectus or amendment or supplement, conformed and will conform
in all material respects with the requirements of the Act. At each Settlement
Date, the Registration Statement and the Prospectus, as of such date, will
conform in all material respects with the requirements of the Act. The
Registration Statement, when it became or becomes effective, did not and will
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading. The Prospectus and any amendment and supplement thereto, on the
date thereof and at each Applicable Time, did not or will not include an untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading. The Prospectus delivered to the Manager for use in
connection with the sale of the Shares pursuant to this Agreement will be
identical to the versions of the Prospectus created to be transmitted to the
Commission for filing via EDGAR, except to the extent permitted by Regulation
S-T.

 

   

 

 

(i) Accuracy of Incorporated Documents. The Incorporated Documents, when they
were filed with the Commission, conformed in all material respects to the
requirements of the Exchange Act and the rules thereunder, and none of the
Incorporated Documents, when they were filed with the Commission, contained any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and any further documents so filed and
incorporated by reference in the Registration Statement, the Base Prospectus,
the Prospectus Supplement or the Prospectus, when such documents are filed with
the Commission, will conform in all material respects to the requirements of the
Exchange Act and the rules thereunder, as applicable, and will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.

 

(j) Ineligible Issuer. (i) At the earliest time after the filing of the
Registration Statement that the Company or another offering participant made a
bona fide offer (within the meaning of Rule 164(h)(2)) of the Shares and (ii) as
of the Execution Time and on each such time this representation is repeated or
deemed to be made (with such date being used as the determination date for
purposes of this clause (ii)), the Company was not and is not an Ineligible
Issuer (as defined in Rule 405), without taking account of any determination by
the Commission pursuant to Rule 405 that it is not necessary that the Company be
considered an Ineligible Issuer (as defined in Rule 405).

 

(k) Free Writing Prospectus. The Company is eligible to use Issuer Free Writing
Prospectuses. Each Issuer Free Writing Prospectus does not include any
information the substance of which conflicts with the information contained in
the Registration Statement, including any Incorporated Documents and any
Prospectus Supplement deemed to be a part thereof that has not been superseded
or modified, and each Issuer Free Writing Prospectus does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The foregoing sentence does not apply to
statements in, or omissions from, any Issuer Free Writing Prospectus based upon
and in conformity with written information furnished to the Company by the
Manager specifically for use therein. Any Issuer Free Writing Prospectus that
the Company is required to file pursuant to Rule 433(d) has been, or will be,
filed with the Commission in accordance with the requirements of the Act and the
rules thereunder. Each Issuer Free Writing Prospectus that the Company has
filed, or is required to file, pursuant to Rule 433(d) or that was prepared by
or behalf of, or used by, the Company complies or will comply in all material
respects with the requirements of the Act and the rules thereunder. The Company
will not, without the prior consent of the Manager, prepare, use or refer to any
Issuer Free Writing Prospectuses.

 

(l) Proceedings Related to Registration Statement. The Registration Statement is
not the subject of a pending proceeding or examination under Section 8(d) or
Section 8(e) of the Act and the Company is not the subject of a pending
proceeding under Section 8A of the Act in connection with the offering of the
Shares. The Company has not received any notice that the Commission has issued
or intends to issue a stop order with respect to the Registration Statement or
that the Commission otherwise has suspended or withdrawn the effectiveness of
the Registration Statement, either temporarily or permanently, or intends or has
threatened in writing to do so.

 

(m) SEC Reports. The Company has complied in all material respects with
requirements to file all reports, schedules, forms, statements and other
documents required to be filed by it under the Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law to file such material) (the foregoing materials, including the exhibits
thereto and documents incorporated by reference therein, being collectively
referred to herein as the “SEC Reports”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension.

 

(n) Financial Statements. The consolidated financial statements incorporated by
reference in the Registration Statement, the Prospectus or the Incorporated
Documents and any amendments thereof or supplements thereto comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing or as amended or corrected in a subsequent filing. Such financial
statements have been prepared in accordance with United States generally
accepted accounting principles (“GAAP”) applied on a consistent basis during the
periods involved, except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

 

   

 

 

(o) Accountants. The Company’s accountants are Accell Audit & Compliance, PA and
Deloitte & Touche LLP with respect to Morinda Holdings, Inc. (the
“Accountants”). To the knowledge of the Company, such Accountants, are a
registered public accounting firm as required by the Act.

 

(p) Material Adverse Events. Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
a subsequent SEC Report filed prior to the date hereof, (i) there has been no
event, occurrence or development that has had, or that could reasonably be
expected to result in, a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company stock option plans.
The Company does not have pending before the Commission any request for
confidential treatment of information. No event, liability or development has
occurred or exists with respect to the Company or the Subsidiaries or their
respective business, properties, operations or financial condition, that would
be required to be disclosed by the Company under applicable securities laws at
the time this representation is deemed made, that has not been publicly
disclosed at least one trading day prior to the date that this representation is
deemed made.

 

(q) Litigation. There is no action, suit, inquiry, notice of violation,
Proceeding or investigation pending, or, to the knowledge of the Company,
threatened against or affecting, the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of this Agreement or the Shares or (ii)
could, if there were an unfavorable decision, reasonably be expected to result
in a Material Adverse Effect. Neither the Company nor any Subsidiary, nor, to
the knowledge of the Company, any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of, or liability under,
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Act.

 

(r) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which could reasonably be expected to result in a Material Adverse Effect. None
of the Company’s or the Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company, and neither the
Company nor any of the Subsidiaries is a party to a collective bargaining
agreement, and the Company and the Subsidiaries believe that their relationships
with their employees are good. No executive officer, to the knowledge of the
Company, is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant, and the continued employment of each such executive
officer does not subject the Company or any of the Subsidiaries to any liability
with respect to any of the foregoing matters. The Company and the Subsidiaries
are in compliance with all federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

(s) No Existing Defaults. Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body or (iii) is
or has been in violation of any statute, rule or regulation of any governmental
authority, including, without limitation, all federal, state, local and foreign
laws and regulations relating to taxes, environmental protection, occupational
health and safety, product quality and safety and employment and labor matters,
except in each case as could not reasonably be expected to result in a Material
Adverse Effect.

 

   

 

 

(t) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the Registration Statement, the Base
Prospectus, any Prospectus Supplement or the Prospectus, except where the
failure to possess such permits could not reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit. For clarity, the Company has not received
the approval of any regulatory agency to market any of its product candidates.

 

(u) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and the Subsidiaries and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for Liens disclosed in the SEC Reports and as do not materially affect the value
of such property and do not materially interfere with the use made and proposed
to be made of such property by the Company and the Subsidiaries and Liens for
the payment of federal, state or other taxes, the payment of which is neither
delinquent nor subject to penalties. Any real property and facilities held under
lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases of which the Company and the Subsidiaries are
in compliance, except where such non-compliance would not reasonably be expected
to have a Material Adverse Effect.

 

(v) Intellectual Property. The Company and the Subsidiaries have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade secrets, inventions, copyrights, licenses and
other similar intellectual property rights necessary or material for use in
connection with their respective businesses as described in the Registration
Statement, the Base Prospectus, any Prospectus Supplement or the Prospectus and
which the failure to so have could reasonably be expected to have a Material
Adverse Effect (collectively, the “Intellectual Property Rights”). Neither the
Company nor any Subsidiary has received, since the date of the latest audited
financial statements included within the SEC Reports, a notice (written or
otherwise) that the Intellectual Property Rights violate or infringe upon the
rights of any Person, except as would not have a Material Adverse Effect. To the
knowledge of the Company, all such Intellectual Property Rights are enforceable
(other than patent and trademark applications) and there is no existing
infringement by another Person of any of the Intellectual Property Rights. The
Company and the Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their Intellectual Property
Rights, except where failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(w) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary for companies of similar size as the
Company in the businesses in which the Company and the Subsidiaries are engaged,
including, but not limited to, directors and officers insurance coverage. To the
knowledge of the Company, such insurance contracts and policies are accurate and
complete. Neither the Company nor any Subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.

 

(x) Affiliate Transactions. Except as set forth in the Registration Statement,
the Base Prospectus, any Prospectus Supplement or the Prospectus, none of the
officers or directors of the Company and, to the knowledge of the Company, none
of the employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $120,000,
other than for (i) payment of salary or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company and (iii)
other employee benefits, including stock option agreements under any stock
option plan of the Company.

 

   

 

 

(y) Sarbanes Oxley Compliance. Except as disclosed in the Registration
Statement, the Base Prospectus, any Prospectus Supplement or the Prospectus, the
Company is in material compliance with all provisions of the Sarbanes-Oxley Act
of 2002 which are applicable to it as of the Effective Date. The Company and the
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that: (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the
Company and designed such disclosure controls and procedures to ensure that
information required to be disclosed by the Company in the reports it files or
submits under the Exchange Act is recorded, processed, summarized and reported
within the time periods specified in the Commission’s rules and forms. The
Company’s certifying officers have evaluated the effectiveness of the Company’s
disclosure controls and procedures as of the end of the period covered by the
Company’s most recently filed periodic report under the Exchange Act (such date,
the “Evaluation Date”). The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
has been no change in the Company’s internal control over financial reporting
(as such term is defined in the Exchange Act) that has materially affected, or
is reasonably likely to materially affect, the Company’s internal control over
financial reporting.

 

(z) Finder’s Fees. Other than payments to be made to the Manager, no brokerage
or finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement. The Manager shall have no obligation with respect to any fees or
with respect to any claims made by or on behalf of other Persons for fees of a
type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement.

 

(aa) No Other Sales Agency Agreement. The Company has not entered into any other
sales agency agreements or other similar arrangements with any agent or any
other representative in respect of at the market offerings of the Shares.

 

(bb) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Shares,
(ii) sold, bid for, purchased, or paid any compensation for soliciting purchases
of, any of the Shares or (iii) paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii), compensation paid to
the Manager in connection with the placement of the Shares.

 

(cc) Listing and Maintenance Requirements. The issuance and sale of the Shares
as contemplated in this Agreement does not contravene the rules and regulations
of the Trading Market. The Common Stock is registered pursuant to Section 12(b)
or 12(g) of the Exchange Act, and the Company has taken no action designed to,
or which to its knowledge is likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act, nor has the Company
received any notification that the Commission is contemplating terminating such
registration. Except as disclosed in the Registration Statement, the Base
Prospectus, any Prospectus Supplement or the Prospectus, the Company has not, in
the 12 months preceding the date hereof, received notice from any Trading Market
on which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market.

 

(dd) Application of Takeover Protections. Except as set forth in the
Registration Statement, the Base Prospectus, any Prospectus Supplement or the
Prospectus, the Company and its Board have taken all necessary action, if any,
in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s certificate of
incorporation (or similar charter documents) or the laws of its state of
incorporation that is or could become applicable to the purchasers of the
Shares.

 

(ee) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Shares, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company currently intends to conduct its
business in a manner so that it will not become subject to the Investment
Company Act of 1940, as amended.

 

   

 

 

(ff) Solvency. Based on the financial condition of the Company as of the
Effective Date, (i) the Company’s fair saleable value of its assets exceeds the
amount that will be required to be paid on or in respect of the Company’s
existing debts and other liabilities (including known contingent liabilities) as
they mature, (ii) the Company’s assets do not constitute unreasonably small
capital to carry on its business as now conducted and as proposed to be
conducted, including its capital needs taking into account the particular
capital requirements of the business conducted by the Company, and projected
capital requirements and capital availability thereof and (iii) the current cash
flow of the Company, together with the proceeds the Company would receive were
it to liquidate all of its assets, after taking into account all anticipated
uses of the cash, would be sufficient to pay all amounts on or in respect of its
debt when such amounts are required to be paid. Within one year of the Effective
Date, the Company does not intend to incur debts beyond its ability to pay such
debts as they mature (taking into account the timing and amounts of cash to be
payable on or in respect of its debt). The SEC Reports set forth, as of the
dates thereof, all outstanding secured and unsecured Indebtedness of the Company
or any Subsidiary, or for which the Company or any Subsidiary has commitments.
Neither the Company nor any Subsidiary is in default with respect to any
Indebtedness.

 

(gg) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has (i) made or filed all necessary
foreign and United States federal, state and local income and franchise tax
returns and have paid or accrued all taxes shown as due thereon, and the Company
has no knowledge of a tax deficiency which has been asserted or threatened
against the Company or, reports and declarations required by any jurisdiction to
which it is subject, (ii) paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations and (iii) set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.

 

(hh) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other Person acting on behalf of the Company, has (i)
directly or indirectly used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any Person acting on its behalf of
which the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.

 

(ii) FINRA Member Shareholders. There are no affiliations with any FINRA member
firm among the Company’s officers, directors or, to the knowledge of the
Company, any five percent (5%) or greater stockholder of the Company.

(jj) Food Law and Food Regulatory Matters.

 

(i) The Company has not received written notice that it is not in compliance
with all Food Laws (as defined below) applicable to the Company and the
Company’s operations (including those of the Company’s current facilities where
products are manufactured, processed, packaged, or stored) are currently in
compliance with all Food Laws currently applicable to the Company. The Company
has not received written notice that any of the Company’s current facilities
used by the Company to process, hold, distribute, or otherwise handle food, and
all of the Company’s current facilities that produce, process, pack, store or
otherwise handle food products manufactured, imported or distributed by the
Company were not, at the time food was held or business was transacted, properly
registered with, as applicable, the U.S. Food and Drug Administration (“FDA”),
and any Governmental Entities with jurisdiction over the Company or its assets.

 

(ii) The Company has not received written notice that its suppliers are not in
compliance with any Food Laws. As used herein, “Food Laws” means (i) the United
States, the Federal Food, Drug, and Cosmetic Act, the Food Safety Modernization
Act, the Food Allergen Labeling and Consumer Protection Act of 2004, the
National Labeling and Education Act of 1990, the Perishable Agricultural
Commodities Act, the Federal Meat Inspection Act, the Poultry Product Inspection
Act, the Federal Trade Commission Act and the Lanham Act, California’s
Proposition 65, and all applicable regulations promulgated thereunder; or (ii)
other applicable international, national, federal, state, provincial, county,
city, municipal or local law (including common law), statute, code, code
ordinance, rule, regulation or treaty as in effect as of the date hereof.

 

   

 

 

(iii) No investigation or review is pending or threatened in writing by any
Governmental Entity with respect to any material violation by the Company of any
material Food Law. The Company has not received any written notice from the FDA,
United States Department of Agriculture (“USDA”), or any comparable Governmental
Entity with jurisdiction over the Company or its assets (including, without
limitation, the Food and Drug Branch of the California Department of Public
Health) that alleges that the Company, Company products, ingredients in the
Company products, labeling of Company products or those of the Company’s current
facilities at which the Company products are manufactured, held, stored,
distributed, marketed, or sold are not in compliance in any material respect
with Food Laws. The Company is not subject to any liability arising under an
administrative or regulatory action, or commitment made to or with the FDA, or
any comparable Governmental Entity with jurisdiction over the Company or its
assets (including, without limitation, the Food and Drug Branch of the
California Department of Public Health). The Company has responded to all
observations made by the FDA, or any comparable Governmental Entity with
jurisdiction over the Company or its assets during inspections by such
Governmental Entities and has not received any Form 483, or “warning letters.”
No inspection by the FDA, the Canadian Food Inspection Agency, Food Standards
Australia New Zealand or any comparable Governmental Entity with jurisdiction
over the Company or its assets (including the Food and Drug Branch of the
California Department of Public Health) with respect to the Company has been
classified as “Voluntary Action Indicated” (or “VAI” or similar classification)
or “Official Action Indicated” (or “OAI” or similar classification), or resulted
in enforcement actions by any international Government Entity.

 

(iv) No Company product has been seized, withdrawn, recalled, detained, or
subject to a suspension of manufacturing, and there are no facts or
circumstances reasonably likely to cause the FDA, or any comparable federal,
state, provincial, municipal or local Governmental Entity) or the Federal Trade
Commission, or any comparable Governmental Entity. There are no legal
proceedings in the United States, Canada or Australia seeking the withdrawal,
recall, suspension, import detention, or seizure of any Company product are
pending or threatened against the Company.

 

(kk) Food and Product Safety.

 

(i) All Company products and Company’s current facilities currently comply and
for the past five years have complied, in each case, in all material respects,
with all current “good manufacturing practices,” as defined by the FDA, and
applicable Food Laws. The Company has prepared and maintains in the ordinary
course, hazard analysis and risk-based preventive control programs consistent
with applicable Food Laws for the control of biological, chemical and physical
hazards at the Company’s current facilities (as well as foreign supplier
verification programs) to verify that food products, raw material and
ingredients, procurements, handling, manufacturing and distribution of finished
products meet United States, food safety, formulation, and labeling standards
(in each case, to the extent that such standards are applicable in the
jurisdiction in question) in all material respects, or other applicable
international, national, federal, state, provincial, county, city, municipal or
local law (including common law), statute, code, code ordinance, rule,
regulation or treaty as in effect as of the date hereof.

 

(ii) To the extent the Company is subject to the Food Safety Modernization Act
(“FSMA”), the Company currently complies in all material respects with such
requirements. To the extent that the transportation of any Food Products is
subject to FDA’s Sanitary Transportation of Human and Animal Food regulations,
or similar foreign applicable laws, such transportation is currently being
performed and has been performed in compliance with such requirements in all
material respects.

 

(iii) All promotional and advertising materials used or produced by the Company
comply, in all material respects, with all Food Laws.

 

(ll) Product Quality and Warranties. All Company products are not, as of the
time and place that customer takes physical possession thereof:

 

(i) adulterated or misbranded (as defined in the Federal Food, Drug, and
Cosmetic Act, the Federal Meat Inspection Act, or the Poultry Products
Inspection Act or other applicable international, national, federal, state,
provincial, county, city, municipal or local law (including common law),
statute, code, code ordinance, rule, regulation or treaty as in effect as of the
date hereof;

 

(ii) an article which may not, under Section 404, 505 or 512 of the Federal
Food, Drug, and Cosmetic Act (and all acts and/or rules and regulations amending
or supplementing the same, including applicable foreign equivalent laws), be
introduced into interstate commerce or that may not be conveyed from one
Canadian province to another; or

 

(iii) spoiled, stale, or aged beyond any shelf life applicable to such goods.

 

   

 

 

(mm) Money Laundering Laws. The operations of the Company and its subsidiaries
are and have been conducted at all times in compliance in all material respects
with applicable financial recordkeeping and reporting requirements of the
Currency and Foreign Transactions Reporting Act of 1970, as amended, the money
laundering statutes of all jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any Governmental Entity (collectively, the “Money
Laundering Laws”); and no action, suit or proceeding by or before any
Governmental Entity involving the Company or any of its subsidiaries with
respect to the Money Laundering Laws is pending or, to the knowledge of the
Company, threatened.

 

(nn) OFAC. Neither the Company nor any of its subsidiaries nor any director or
officer of the Company or any subsidiary, nor, to the knowledge of the Company,
any employee, representative, agent or affiliate of the Company or any of its
subsidiaries or any other person acting on behalf of the Company or any of its
subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of the offering of
the Shares contemplated hereby, or lend, contribute or otherwise make available
such proceeds to any person or entity, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC, where such activities would be prohibited as to a U.S. Person (which is
defined to include a U.S. citizen or permanent resident, entity established in
the United States (including its foreign branches) and any entity in the United
States).

 

(oo) Data Privacy. In connection with its collection, storage, transfer and/or
use of any personally identifiable information from any individuals, including,
without limitation, any customers, prospective customers, employees and/or other
third parties (collectively “Private Information”), the Company is and has been
for the past five years in compliance in all material respects with all
applicable laws in all relevant jurisdictions, the Company’s applicable external
privacy policies and the applicable requirements of any contract to which the
Company is a party. The Company takes and has taken reasonable steps to protect
Private Information against loss and against unauthorized access, use,
modification, disclosure or other misuse. In the past three years, there has
been no material unauthorized access, modification, disclosure or other misuse
of any Private Information. The Company is not subject to any complaints,
lawsuits, proceedings, audits, investigations or claims by any private party,
the Federal Trade Commission, any state attorney general or similar state
official, or any other governmental authority, foreign or domestic, regarding
its collection, use, storage, disclosure, transfer or maintenance of any Private
Information and there are no such complaints, lawsuits, proceedings, audits,
investigations or claims threatened.

 

4. Agreements. The Company agrees with the Manager that:

 

(a) Right to Review Amendments and Supplements to Registration Statement and
Prospectus. During any period when the delivery of a prospectus relating to the
Shares is required (including in circumstances where such requirement may be
satisfied pursuant to Rule 172, Rule 173 or any similar rule) to be delivered
under the Act in connection with the offering or the sale of Shares, the Company
will not file any amendment to the Registration Statement or supplement
(including any Prospectus Supplement) to the Base Prospectus unless the Company
has furnished to the Manager a copy for its review prior to filing and will not
file any such proposed amendment or supplement to which the Manager reasonably
objects. The Company has properly completed the Prospectus, in a form approved
by the Manager, and filed such Prospectus, as amended at the Execution Time,
with the Commission pursuant to the applicable paragraph of Rule 424(b) by the
Execution Time and will cause any supplement to the Prospectus to be properly
completed, in a form approved by the Manager, and will file such supplement with
the Commission pursuant to the applicable paragraph of Rule 424(b) within the
time period prescribed thereby and will provide evidence reasonably satisfactory
to the Manager of such timely filing. The Company will promptly advise the
Manager (i) when the Prospectus and any supplement thereto shall have been filed
(if required) with the Commission pursuant to Rule 424(b), (ii) when, during any
period when the delivery of a prospectus (whether physically or through
compliance with Rule 172, Rule 173 or any similar rule) is required under the
Act in connection with the offering or sale of the Shares, any amendment to the
Registration Statement shall have been filed or become effective (other than any
annual report of the Company filed pursuant to Section 13(a) or 15(d) of the
Exchange Act), (iii) of any request by the Commission or its staff for any
amendment of the Registration Statement, or any Rule 462(b) Registration
Statement, or for any supplement to the Prospectus or for any additional
information, (iv) of the issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement or of any notice objecting to
its use, or the institution or threatening of any proceeding for that purpose,
and (v) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Shares for sale in any jurisdiction or
the institution or threatening of any proceeding for such purpose. The Company
will use its best efforts to prevent the issuance of any such stop order or the
occurrence of any such suspension or objection to the use of the Registration
Statement and, upon such issuance, occurrence or notice of objection, to obtain
as soon as possible the withdrawal of such stop order or relief from such
occurrence or objection, including, if necessary, by filing an amendment to the
Registration Statement or a new registration statement and using its best
efforts to have such amendment or new registration statement declared effective
as soon as practicable.

 

   

 

 

(b) Subsequent Events. If, at any time on or after an Applicable Time but prior
to the related Settlement Date, any event occurs as a result of which the
Registration Statement or the Prospectus would include any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made or
the circumstances then prevailing, not misleading, the Company will (i) notify
promptly the Manager so that any use of the Registration Statement or the
Prospectus may cease until such are amended or supplemented, (ii) amend or
supplement the Registration Statement or the Prospectus to correct such
statement or omission, and (iii) supply any amendment or supplement to the
Manager in such quantities as the Manager may reasonably request.

 

(c) Notification of Subsequent Filings. During any period when the delivery of a
prospectus relating to the Shares is required (including in circumstances where
such requirement may be satisfied pursuant to Rule 172, Rule 173 or any similar
rule) to be delivered under the Act, any event occurs as a result of which the
Prospectus as then supplemented would include any untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, or if it shall be necessary to amend the Registration Statement,
file a new registration statement or supplement the Prospectus to comply with
the Act or the Exchange Act or the respective rules thereunder, including in
connection with use or delivery of the Prospectus, the Company promptly will (i)
notify the Manager of any such event, (ii) subject to Section 4(a), prepare and
file with the Commission an amendment or supplement or new registration
statement which will correct such statement or omission or effect such
compliance, (iii) use its best efforts to have any amendment to the Registration
Statement or new registration statement declared effective as soon as
practicable in order to avoid any disruption in use of the Prospectus and (iv)
supply any supplemented Prospectus to the Manager in such quantities as the
Manager may reasonably request.

 

(d) Earnings Statements. As soon as practicable, the Company will make generally
available to its security holders and to the Manager an earnings statement or
statements of the Company and the Subsidiaries which will satisfy the provisions
of Section 11(a) of the Act and Rule 158.

 

(e) Delivery of Registration Statement. Upon the request of the Manager, the
Company will furnish to the Manager and counsel for the Manager, without charge,
signed copies of the Registration Statement (including exhibits thereto) and, so
long as delivery of a prospectus by the Manager or dealer may be required by the
Act (including in circumstances where such requirement may be satisfied pursuant
to Rule 172, Rule 173 or any similar rule), as many copies of the Prospectus and
each Issuer Free Writing Prospectus and any supplement thereto as the Manager
may reasonably request. The Company will pay the expenses of printing or other
production of all documents relating to the offering.

 

(f) Qualification of Shares. The Company will arrange, if necessary, for the
qualification of the Shares for sale under the laws of such jurisdictions as the
Manager may designate and will maintain such qualifications in effect so long as
required for the distribution of the Shares; provided that in no event shall the
Company be obligated to qualify to do business in any jurisdiction where it is
not now so qualified or to take any action that would subject it to service of
process in suits, other than those arising out of the offering or sale of the
Shares, in any jurisdiction where it is not now so subject.

 

(g) Free Writing Prospectus. The Company agrees that, unless it has or shall
have obtained the prior written consent of the Manager, and the Manager agrees
with the Company that, unless it has or shall have obtained, as the case may be,
the prior written consent of the Company, it has not made and will not make any
offer relating to the Shares that would constitute an Issuer Free Writing
Prospectus or that would otherwise constitute a “free writing prospectus” (as
defined in Rule 405) required to be filed by the Company with the Commission or
retained by the Company under Rule 433. Any such free writing prospectus
consented to by the Manager or the Company is hereinafter referred to as a
“Permitted Free Writing Prospectus.” The Company agrees that (i) it has treated
and will treat, as the case may be, each Permitted Free Writing Prospectus as an
Issuer Free Writing Prospectus and (ii) it has complied and will comply, as the
case may be, with the requirements of Rule 164 and Rule 433 applicable to any
Permitted Free Writing Prospectus, including in respect of timely filing with
the Commission, legending and record keeping.

 

   

 

 

(h) Subsequent Equity Issuances. Neither the Company nor any Subsidiary will
offer, sell, issue, contract to sell, contract to issue or otherwise dispose of,
directly or indirectly, any other shares of Common Stock or any Common Stock
Equivalents (other than the Shares) during the term of this Agreement without
the prior written consent of the Manager (i) without giving the Manager at least
three Business Days’ prior written notice specifying the nature of the proposed
transaction and the date of such proposed transaction and (ii) unless the
Manager suspends acting under this Agreement for such period of time requested
by the Company or as deemed appropriate by the Manager in light of the proposed
transaction; provided, however, that the Company may issue and sell Common Stock
pursuant to any employee stock option plan, stock ownership plan or dividend
reinvestment plan of the Company, upon the conversion or exercise of Common
Stock Equivalents outstanding at the Execution Time or pursuant to any other
agreement in effect at the Execution Time or as compensation for services
rendered and, with as much notice as reasonably practicable, the Company may
issue Common Stock issuable upon the conversion or exercise of Common Stock
Equivalents outstanding at the Execution Time.

 

(i) Market Manipulation. Until the termination of this Agreement, the Company
will not take, directly or indirectly, any action designed to or that would
constitute or that might reasonably be expected to cause or result in, under the
Exchange Act or otherwise, stabilization or manipulation in violation of the
Act, Exchange Act or the rules and regulations thereunder of the price of any
security of the Company to facilitate the sale or resale of the Shares or
otherwise violate any provision of Regulation M under the Exchange Act.

 

(j) Notification of Incorrect Certificate. The Company will, at any time during
the term of this Agreement, as supplemented from time to time, advise the
Manager immediately after it shall have received notice or obtained knowledge
thereof, of any information or fact that would alter or affect any opinion,
certificate, letter and other document provided to the Manager pursuant to
Section 6 herein.

 

(k) Certification of Accuracy of Disclosure. Upon commencement of the offering
of the Shares under this Agreement (and upon the recommencement of the offering
of the Shares under this Agreement following the termination of a suspension of
sales hereunder lasting more than 30 trading days), and each time that (i) the
Registration Statement or the Prospectus shall be amended or supplemented, other
than by means of Incorporated Documents, (ii) the Company files its Annual
Report on Form 10-K under the Exchange Act, (iii) the Company files its
Quarterly Reports on Form 10-Q under the Exchange Act, (iv) the Company files a
Current Report on Form 8-K containing amended financial information (other than
information that is furnished and not filed), if the Manager reasonably
determines that the information in such Form 8-K is material or (v) the Shares
are delivered to the Manager as principal at the Time of Delivery pursuant to a
Terms Agreement (such commencement or recommencement date and each such date
referred to in clauses (i), (ii), (iii), (iv) and (v) above, a “Representation
Date”), if requested by the Manager, the Company shall furnish or cause to be
furnished to the Manager forthwith a certificate dated and delivered on the
Representation Date, in form reasonably satisfactory to the Manager, to the
effect that the statements contained in the certificate referred to in Section 6
of this Agreement which were last furnished to the Manager are true and correct
at the Representation Date, as though made at and as of such date (except that
such statements shall be deemed to relate to the Registration Statement and the
Prospectus, as amended and supplemented to such date) or, in lieu of such
certificate, a certificate of the same tenor as the certificate referred to in
said Section 6, modified as necessary to relate to the Registration Statement
and the Prospectus as amended and supplemented to the date of delivery of such
certificate.

 

(l) Bring Down Opinions; Negative Assurance. At each Representation Date, unless
waived by the Manager, the Company shall furnish or cause to be furnished
forthwith to the Manager and to counsel to the Manager a written opinion of
counsel to the Company (“Company Counsel”) and the Company’s local counsel, if
different than the Company Counsel, addressed to the Manager and dated and
delivered on such Representation Date, in form and substance reasonably
satisfactory to the Manager, including a negative assurance representation.

 

(m) Auditor Bring Down “Comfort” Letter. At each Representation Date, unless
waived by the Manager, the Company shall cause (i) the Accountants, or other
independent accountants satisfactory to the Manager, forthwith to furnish the
Manager a letter and (ii) the Chief Financial Officer of the Company forthwith
to furnish the Manager a certificate, in each case dated on such Representation
Date, in form satisfactory to the Manager, of the same tenor as the letters and
certificate referred to in Section 6 of this Agreement but modified to relate to
the Registration Statement and the Prospectus, as amended and supplemented to
the date of such letters and certificate; provided, however, that the Company
will not be required to cause the Accountants to furnish such letters to the
Manager in connection with the filing of a Current Report on Form 8-K unless (A)
such Current Report on Form 8-K is filed at any time during which a prospectus
relating to the Shares is required to be delivered under the Act and (B) the
Manager has requested such letter based upon the event or events reported in
such Current Report on Form 8-K.

 

   

 

 

(n) Due Diligence Session. Upon commencement of the offering of the Shares under
this Agreement (and upon the recommencement of the offering of the Shares under
this Agreement following the termination of a suspension of sales hereunder
lasting more than 30 trading days), and at each Representation Date, the Company
will conduct a due diligence session, in form and substance reasonably
satisfactory to the Manager, which shall include representatives of management
and Accountants. The Company shall cooperate timely with any reasonable due
diligence request from, or review conducted by, the Manager or its agents, from
time to time, in connection with the transactions contemplated by this
Agreement, including, without limitation, providing information and available
documents and access to appropriate corporate officers and the Company’s agents
during regular business hours and at the Company’s principal offices, and timely
furnishing or causing to be furnished such certificates, letters and opinions
from the Company, its officers and its agents as the Manager may reasonably
request. The Company shall reimburse the Manager for Manager’s counsel’s time in
each such due diligence update session, up to a maximum of $7,500 per update,
plus any incidental expense incurred by the Manager in connection therewith.

 

(o) Acknowledgment of Trading. The Company consents to the Manager trading in
the Common Stock for the Manager’s own account and for the account of its
clients at the same time as sales of the Shares occur pursuant to this Agreement
or pursuant to a Terms Agreement.

 

(p) Disclosure of Shares Sold. The Company will disclose in its Annual Reports
on Form 10-K and Quarterly Reports on Form 10-Q, as applicable, the number of
Shares sold through the Manager under this Agreement, the Net Proceeds to the
Company and the compensation paid by the Company with respect to sales of Shares
pursuant to this Agreement during the relevant quarter, and, if required by any
subsequent change in Commission policy or request, more frequently by means of a
Current Report on Form 8-K or a further Prospectus Supplement.

 

(q) Rescission Right. If to the knowledge of the Company, the conditions set
forth in Section 6 of this Agreement shall not have been satisfied as of the
applicable Settlement Date, the Company will offer to any Person who has agreed
to purchase Shares from the Company as the result of an offer to purchase
solicited by the Manager the right to refuse to purchase and pay for such
Shares.

 

(r) Bring Down of Representations and Warranties. Each acceptance by the Company
of an offer to purchase the Shares hereunder, and each execution and delivery by
the Company of a Terms Agreement, shall be deemed to be an affirmation to the
Manager that the representations and warranties of the Company contained in, or
made pursuant to, this Agreement are true and correct as of the date of such
acceptance or of such Terms Agreement as though made at and as of such date, and
an undertaking that such representations and warranties will be true and correct
as of the Settlement Date for the Shares relating to such acceptance or as of
the Time of Delivery relating to such sale, as the case may be, as though made
at and as of such date (except that such representations and warranties shall be
deemed to relate to the Registration Statement and the Prospectus as amended and
supplemented relating to such Shares).

 

(s) Reservation of Shares. The Company shall ensure that there are at all times
sufficient shares of Common Stock to provide for the issuance, free of any
preemptive rights, out of its authorized but unissued shares of Common Stock or
shares of Common Stock held in treasury, of the maximum aggregate number of
Shares authorized for issuance by the Board pursuant to the terms of this
Agreement. The Company will use its commercially reasonable efforts to cause the
Shares to be listed for trading on the Trading Market and to maintain such
listing.

 

(t) Obligation under Exchange Act. During any period when the delivery of a
prospectus relating to the Shares is required (including in circumstances where
such requirement may be satisfied pursuant to Rule 172, Rule 173 or any similar
rule) to be delivered under the Act, the Company will file all documents
required to be filed with the Commission pursuant to the Exchange Act within the
time periods required by the Exchange Act and the regulations thereunder.

 

(u) DTC Facility. The Company shall cooperate with the Manager and use its
reasonable efforts to permit the Shares to be eligible for clearance and
settlement through the facilities of the DTC.

 

(v) Use of Proceeds. The Company will apply the Net Proceeds from the sale of
the Shares in the manner set forth in the Prospectus.

 

   

 

 

(w) Filing of Prospectus Supplement. The Company agrees that on such dates as
the Act shall require, the Company will (i) file a prospectus supplement with
the Commission under the applicable paragraph of Rule 424(b) under the Act (each
and every filing under Rule 424(b), a “Filing Date”), which prospectus
supplement will set forth, within the relevant period, the amount of Shares sold
through the Manager, the Net Proceeds to the Company and the compensation
payable by the Company to the Manager with respect to such Shares (provided that
the Company may satisfy its obligations under this Section 4(w)(i) by effecting
a filing in accordance with the Exchange Act with respect to such information)
and (ii) deliver such number of copies of each such prospectus supplement or
Exchange Act report to each exchange or market on which such sales were effected
as may be required by the rules or regulations of such exchange or market. In
the event any sales are made pursuant to this Agreement which are NOT made in
“at the market” offerings as defined in Rule 415, including, without limitation,
any Placement pursuant to a Terms Agreement, the Company shall file a Prospectus
Supplement describing the terms of such transaction, the amount of Shares sold,
the price thereof, the Manager’s compensation, and such other information as may
be required pursuant to Rule 424 and Rule 430B, as applicable, within the time
required by Rule 424.

 

(x) Additional Registration Statement. To the extent that the Registration
Statement is not available for the sales of the Shares as contemplated by this
Agreement, the Company shall file a new registration statement with respect to
any additional shares of Common Stock necessary to complete such sales of the
Shares and shall cause such registration statement to become effective as
promptly as practicable. After the effectiveness of any such registration
statement, all references to Registration Statement included in this Agreement
shall be deemed to include such new registration statement, including all
documents incorporated by reference therein pursuant to Item 12 of Form S-3, and
all references to Base Prospectus included in this Agreement shall be deemed to
include the final form of prospectus, including all documents incorporated
therein by reference, included in any such registration statement at the time
such registration statement became effective.

 

5. Payment of Expenses. The Company agrees to pay the costs and expenses
incident to the performance of its obligations under this Agreement, whether or
not the transactions contemplated hereby are consummated, including, without
limitation: (i) the preparation, printing or reproduction and filing with the
Commission of the Registration Statement (including financial statements and
exhibits thereto), the Prospectus and each Issuer Free Writing Prospectus, and
each amendment or supplement to any of them, (ii) the printing (or reproduction)
and delivery (including postage, air freight charges and charges for counting
and packaging) of such copies of the Registration Statement, the Prospectus, and
each Issuer Free Writing Prospectus, and all amendments or supplements to any of
them, as may, in each case, be reasonably requested for use in connection with
the offering and sale of the Shares, (iii) the preparation, printing,
authentication, issuance and delivery of certificates for the Shares, including
any stamp or transfer taxes in connection with the original issuance and sale of
the Shares, (iv) the printing (or reproduction) and delivery of this Agreement,
any blue sky memorandum and all other agreements or documents printed (or
reproduced) and delivered in connection with the offering of the Shares, (v) the
registration of the Shares under the Exchange Act, if applicable, and the
listing of the Shares on the Trading Market, (vi) any registration or
qualification of the Shares for offer and sale under the securities or blue sky
laws of the several states (including filing fees and the reasonable fees and
expenses of counsel for the Manager relating to such registration and
qualification), (vii) the transportation and other expenses incurred by or on
behalf of Company representatives in connection with presentations to
prospective purchasers of the Shares, (viii) the fees and expenses of the
Company’s Accountants and the fees and expenses of counsel (including local and
special counsel) for the Company, (ix) the filing fee under FINRA Rule 5110, (x)
the reasonable fees and expenses of the Manager’s counsel, not to exceed $75,000
(excluding any periodic due diligence fees provided for under Section 4(n)) of
this Agreement and (xi) all other costs and expenses incident to the performance
by the Company of its obligations hereunder.

 

6. Conditions to the Obligations of the Manager. The obligations of the Manager
under this Agreement and any Terms Agreement shall be subject to (i) the
accuracy of the representations and warranties on the part of the Company
contained herein as of the Execution Time, each Representation Date, and as of
each Applicable Time, Settlement Date and Time of Delivery, (ii) to the
performance by the Company of its obligations hereunder and (iii) the following
additional conditions:

 

(a) Filing of Prospectus Supplement. The Prospectus, and any supplement thereto,
required by Rule 424 to be filed with the Commission have been filed in the
manner and within the time period required by Rule 424(b) with respect to any
sale of Shares; each Prospectus Supplement shall have been filed in the manner
required by Rule 424(b) within the time period required hereunder and under the
Act; any other material required to be filed by the Company pursuant to Rule
433(d) under the Act, shall have been filed with the Commission within the
applicable time periods prescribed for such filings by Rule 433; and no stop
order suspending the effectiveness of the Registration Statement or any notice
objecting to its use shall have been issued and no proceedings for that purpose
shall have been instituted or threatened.

 

   

 

 

(b) Delivery of Opinion. The Company shall have caused the Company Counsel and
the Company’s local counsel, if different than the Company Counsel, to furnish
to the Manager, requested by the Manager and upon reasonable advance notice in
connection with any offering of the Shares, its opinion and negative assurance
statement, dated as of such date and addressed to the Manager in form and
substance acceptable to the Manager.

 

(c) Delivery of Officer’s Certificate. The Company shall have furnished or
caused to be furnished to the Manager, to the extent requested by the Manager
and upon reasonable advance notice in connection with any offering of the
Shares, a certificate of the Company signed by the Chief Executive Officer or
the President and the principal financial or accounting officer of the Company,
dated as of such date, to the effect that the signers of such certificate have
carefully examined the Registration Statement, the Prospectus, any Prospectus
Supplement and any documents incorporated by reference therein and any
supplements or amendments thereto and this Agreement and that:

 

(i) the representations and warranties of the Company in this Agreement are true
and correct on and as of such date with the same effect as if made on such date
and the Company has complied with all of the agreements and has satisfied all of
the conditions on its part to be performed or satisfied at or prior to such
date;

 

(ii) no stop order suspending the effectiveness of the Registration Statement or
any notice objecting to its use has been issued and no proceedings for that
purpose have been instituted or, to the Company’s knowledge, threatened; and

 

(iii) since the date of the most recent financial statements included in the
Registration Statement, the Prospectus and the Incorporated Documents, there has
been no Material Adverse Effect on the condition (financial or otherwise),
earnings, business or properties of the Company and the Subsidiaries, taken as a
whole, whether or not arising from transactions in the ordinary course of
business, except as set forth in, or contemplated by, the Registration Statement
and the Prospectus.

 

(d) Delivery of Accountants’ “Comfort” Letter. The Company shall have requested
and caused the Accountants to have furnished to the Manager, to the extent
requested by the Manager and upon reasonable advance notice in connection with
any offering of the Shares, letters (which may refer to letters previously
delivered to the Manager), dated as of such date, in form and substance
satisfactory to the Manager, confirming that they are independent accountants
within the meaning of the Act and the Exchange Act and the respective applicable
rules and regulations adopted by the Commission thereunder and that they have
performed a review of any unaudited interim financial information of the Company
or Morinda Holdings, Inc., as applicable, and included or incorporated by
reference in the Registration Statement and the Prospectus and provide customary
“comfort” as to such review in form and substance satisfactory to the Manager.

 

(e) No Material Adverse Event. Since the respective dates as of which
information is disclosed in the Registration Statement, the Prospectus and the
Incorporated Documents, except as otherwise stated therein, there shall not have
been (i) any change or decrease in previously reported results specified in the
letter or letters referred to in paragraph (d) of this Section 6 or (ii) any
change, or any development involving a prospective change, in or affecting the
condition (financial or otherwise), earnings, business or properties of the
Company and the Subsidiaries, taken as a whole, whether or not arising from
transactions in the ordinary course of business, except as set forth in, or
contemplated by, the Registration Statement, the Prospectus and the Incorporated
Documents (exclusive of any amendment or supplement thereto) the effect of
which, in any case referred to in clause (i) or (ii) above, is, in the sole
judgment of the Manager, so material and adverse as to make it impractical or
inadvisable to proceed with the offering or delivery of the Shares as
contemplated by the Registration Statement (exclusive of any amendment thereof),
the Incorporated Documents and the Prospectus (exclusive of any amendment or
supplement thereto).

 

(f) Payment of All Fees. The Company shall have paid the required Commission
filing fees relating to the Shares within the time period required by Rule
456(b)(1)(i) of the Act without regard to the proviso therein and otherwise in
accordance with Rule 456(b) and Rule 457(r) of the Act and, if applicable, shall
have updated the “Calculation of Registration Fee” table in accordance with Rule
456(b)(1)(ii) of the Act either in a post-effective amendment to the
Registration Statement or on the cover page of a prospectus filed pursuant to
Rule 424(b).

 

(g) No FINRA Objections. FINRA shall not have raised any objection with respect
to the fairness and reasonableness of the terms and arrangements under this
Agreement.

 

   

 

 

(h) Shares Listed on Trading Market. The Shares shall have been listed and
admitted and authorized for trading on the Trading Market, and satisfactory
evidence of such actions shall have been provided to the Manager.

 

(i) Other Assurances. Prior to each Settlement Date and Time of Delivery, as
applicable, the Company shall have furnished to the Manager such further
information, certificates and documents as the Manager may reasonably request.

 

If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Manager and counsel for the
Manager, this Agreement and all obligations of the Manager hereunder may be
canceled at, or at any time prior to, any Settlement Date or Time of Delivery,
as applicable, by the Manager. Notice of such cancellation shall be given to the
Company in writing, or by telephone or facsimile and confirmed in writing.

 

The documents required to be delivered by this Section 6 shall be delivered at
the office of DLA Piper LLP (US), counsel for the Manager, at 2525 East
Camelback Road, Suite 1000, Phoenix, Arizona 85016-4232 on each such date as
provided in this Agreement.

 

7. Indemnification and Contribution.

 

(a) Indemnification by Company. The Company agrees to indemnify and hold
harmless the Manager, the directors, officers, employees and agents of the
Manager and each Person who controls the Manager within the meaning of either
the Act or the Exchange Act against any and all losses, claims, damages or
liabilities, joint or several, to which they or any of them may become subject
under the Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of a material fact contained in
the Registration Statement for the registration of the Shares as originally
filed or in any amendment thereof, or in the Base Prospectus, any Prospectus
Supplement, the Prospectus, any Issuer Free Writing Prospectus, the Incorporated
Documents or in any amendment thereof or supplement thereto, or arise out of, or
are based upon, the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or result from or relate to any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement, and agrees to reimburse each such indemnified party for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case to the extent that any such
loss, claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Company by the Manager specifically for inclusion therein. This indemnity
provision will be in addition to any liability that the Company may otherwise
have.

 

(b) Indemnification by Manager. The Manager agrees to indemnify and hold
harmless the Company, each of its directors, each of its officers who signs the
Registration Statement, and each Person who controls the Company within the
meaning of either the Act or the Exchange Act, to the same extent as the
foregoing indemnity from the Company to the Manager, but only with reference to
written information relating to the Manager furnished to the Company by the
Manager specifically for inclusion in the documents referred to in the foregoing
indemnity; provided, however, that in no case shall the Manager be responsible
for any amount in excess of the Broker Fee applicable to the Shares and paid
hereunder. This indemnity provision will be in addition to any liability which
the Manager may otherwise have.

 

   

 

 

(c) Indemnification Procedures. Promptly after receipt by an indemnified party
under this Section 7 of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under this Section 7, notify the indemnifying party in
writing of the commencement thereof but the failure so to notify the
indemnifying party (i) will not relieve it from liability under paragraph (a) or
(b) above unless and to the extent it did not otherwise learn of such action and
such failure results in the forfeiture by the indemnifying party of substantial
rights and defenses and (ii) will not, in any event, relieve the indemnifying
party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above. The
indemnifying party shall be entitled to appoint counsel of the indemnifying
party’s choice at the indemnifying party’s expense to represent the indemnified
party in any action for which indemnification is sought (in which case the
indemnifying party shall not thereafter be responsible for the fees and expenses
of any separate counsel retained by the indemnified party or parties except as
set forth below); provided, however, that such counsel shall be reasonably
satisfactory to the indemnified party. Notwithstanding the indemnifying party’s
election to appoint counsel to represent the indemnified party in an action, the
indemnified party shall have the right to employ separate counsel (including
local counsel), and the indemnifying party shall bear the reasonable fees, costs
and expenses of such separate counsel if (i) the use of counsel chosen by the
indemnifying party to represent the indemnified party would present such counsel
with a conflict of interest, (ii) the actual or potential defendants in, or
targets of, any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be legal defenses available to it and/or other indemnified
parties which are different from or additional to those available to the
indemnifying party, (iii) the indemnifying party shall not have employed counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party within a reasonable time after notice of the institution of such action or
(iv) the indemnifying party shall authorize the indemnified party to employ
separate counsel at the expense of the indemnifying party. An indemnifying party
will not, without the prior written consent of the indemnified parties, settle
or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding.

 

(d) Contribution. In the event that the indemnity provided in paragraph (a), (b)
or (c) of this Section 7 is unavailable or insufficient to hold harmless an
indemnified party for any reason, the Company and the Manager agree to
contribute to the aggregate losses, claims, damages and liabilities (including
legal or other expenses reasonably incurred in connection with investigating or
defending the same) (collectively, “Losses”) to which the Company and the
Manager may be subject in such proportion as is appropriate to reflect the
relative benefits received by the Company, on the one hand, and by the Manager,
on the other, from the offering of the Shares; provided, however, that in no
case shall the Manager be responsible for any amount in excess of the Broker Fee
applicable to the Shares and paid hereunder. If the allocation provided by the
immediately preceding sentence is unavailable for any reason, the Company and
the Manager severally shall contribute in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of the
Company, on the one hand, and of the Manager, on the other, in connection with
the statements or omissions which resulted in such Losses as well as any other
relevant equitable considerations. Benefits received by the Company shall be
deemed to be equal to the total net proceeds from the offering (before deducting
expenses) received by it, and benefits received by the Manager shall be deemed
to be equal to the Broker Fee applicable to the Shares and paid hereunder as
determined by this Agreement. Relative fault shall be determined by reference
to, among other things, whether any untrue or any alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information provided by the Company, on the one hand, or the Manager,
on the other, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission. The Company and the Manager agree that it would not be just and
equitable if contribution were determined by pro rata allocation or any other
method of allocation which does not take account of the equitable considerations
referred to above. Notwithstanding the provisions of this paragraph (d), no
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 7,
each Person who controls the Manager within the meaning of either the Act or the
Exchange Act and each director, officer, employee and agent of the Manager shall
have the same rights to contribution as the Manager, and each Person who
controls the Company within the meaning of either the Act or the Exchange Act,
each officer of the Company who shall have signed the Registration Statement and
each director of the Company shall have the same rights to contribution as the
Company, subject in each case to the applicable terms and conditions of this
paragraph (d).

 

8. Termination.

 

(a) The Company shall have the right, by giving written notice as hereinafter
specified, to terminate the provisions of this Agreement relating to the
solicitation of offers to purchase the Shares in its sole discretion at any time
upon five (5) Business Days’ prior written notice. Any such termination shall be
without liability of any party to any other party except that (i) with respect
to any pending sale through the Manager for the Company, the obligations of the
Company, including in respect of compensation of the Manager, shall remain in
full force and effect notwithstanding the termination and (ii) the provisions of
Sections 5, 6, 7, 8, 9, 10, 12 and 14 of this Agreement shall remain in full
force and effect notwithstanding such termination.

 

   

 

 

(b) The Manager shall have the right, by giving written notice as hereinafter
specified, to terminate the provisions of this Agreement relating to the
solicitation of offers to purchase the Shares in its sole discretion at any
time. Any such termination shall be without liability of any party to any other
party except that the provisions of Sections 5, 6, 7, 8, 9, 10, 12 and 14 of
this Agreement shall remain in full force and effect notwithstanding such
termination.

 

(c) This Agreement shall remain in full force and effect until the earlier of
(i) the issuance and sale of all of the Shares through the Manager on the terms
and subject to the conditions set forth herein and (ii) such date that this
Agreement is terminated pursuant to Sections 8(a) or (b) above or otherwise by
mutual agreement of the parties; provided that any such termination by mutual
agreement shall in all cases be deemed to provide that Sections 5, 6, 7, 8, 9,
10, 12 and 14 shall remain in full force and effect.

 

(d) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided that such termination shall not be
effective until the close of business on the date of receipt of such notice by
the Manager or the Company, as the case may be. If such termination shall occur
prior to the Settlement Date or Time of Delivery for any sale of the Shares,
such sale shall settle in accordance with the provisions of Section 2(b) of this
Agreement.

 

(e) In the case of any purchase of Shares by the Manager pursuant to a Terms
Agreement, the obligations of the Manager pursuant to such Terms Agreement shall
be subject to termination, in the absolute discretion of the Manager, by prompt
oral notice given to the Company prior to the Time of Delivery relating to such
Shares, if any, and confirmed promptly by facsimile or electronic mail, if since
the time of execution of the Terms Agreement and prior to such delivery and
payment, (i) trading in the Company’s Common Stock shall have been suspended by
the Commission or the Trading Market or trading in securities generally on the
Trading Market shall have been suspended or limited or minimum prices shall have
been established on such exchange, (ii) a banking moratorium shall have been
declared either by Federal or New York State authorities or (iii) there shall
have occurred any outbreak or escalation of hostilities, declaration by the
United States of a national emergency or war, or other calamity or crisis the
effect of which on financial markets is such as to make it, in the sole judgment
of the Manager, impractical or inadvisable to proceed with the offering or
delivery of the Shares as contemplated by the Prospectus (exclusive of any
amendment or supplement thereto).

 

9. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company or
its officers and of the Manager set forth in or made pursuant to this Agreement
will remain in full force and effect, regardless of any investigation made by
the Manager or the Company or any of the officers, directors, employees, agents
or controlling persons referred to in Section 7, and will survive delivery of
and payment for the Shares.

 

10. Notices. All communications hereunder will be in writing and effective only
on receipt, and, if sent to the Manager, will be mailed, delivered or facsimiled
to the address set forth on the signature page hereto.

 

11. Successors. This Agreement will inure to the benefit of, and be binding
upon, the parties hereto and their respective successors and the officers,
directors, employees, agents and controlling persons referred to in Section 7,
and no other Person will have any right or obligation hereunder.

 

12. No Fiduciary Duty. The Company hereby acknowledges that (i) the purchase and
sale of the Shares pursuant to this Agreement is an arm’s-length commercial
transaction between the Company, on the one hand, and the Manager and any
affiliate through which it may be acting, on the other, (ii) the Manager is
acting solely as sales agent and/or principal in connection with the purchase
and sale of the Company’s securities and not as a fiduciary of the Company and
(iii) the Company’s engagement of the Manager in connection with the offering
and the process leading up to the offering is as an independent contractor and
not in any other capacity. Furthermore, the Company agrees that it is solely
responsible for making its own judgments in connection with the offering
(irrespective of whether the Manager has advised or is currently advising the
Company on related or other matters). The Company agrees that it will not claim
that the Manager has rendered advisory services of any nature or respect, or
owes an agency, fiduciary or similar duty to the Company, in connection with
such transaction or the process leading thereto.

 

13. Integration. This Agreement and any Terms Agreement supersede all prior
agreements and understandings (whether written or oral) between the Company and
the Manager with respect to the subject matter hereof.

 

   

 

 

14. Applicable Law. This Agreement and any Terms Agreement will be governed by
and construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed within the State of New York.

 

15. WAIVER OF JURY TRIAL. THE COMPANY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY TERMS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

16. Counterparts. This Agreement and any Terms Agreement may be signed in one or
more counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement, which may be delivered by
facsimile or in .pdf file via e-mail.

 

17. Headings. The section headings used in this Agreement and any Terms
Agreement are for convenience only and shall not affect the construction hereof.

 

 

***************************

 

   

 

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
Agreement and your acceptance shall represent a binding agreement among the
Company and the Manager.

 

Very truly yours,         NEW AGE BEVERAGES CORPORATION         By: /s/ Gregory
A. Gould   Name: Gregory A. Gould   Title: Chief Financial Officer        
Address for Notice:  

 

The foregoing Agreement is hereby confirmed and accepted as of the date first
written above.

 

ROTH CAPITAL PARTNERS, LLC         By: /s/ Aaron M. Gurewitz   Name: Aaron M.
Gurewitz   Title: Head of Equity Capital Markets         Address for Notice:  
Roth Capital Partners, LLC   888 San Clemente Drive   Newport Beach, California
92660  

 

   

 

 

ANNEX I

 

FORM OF TERMS AGREEMENT

 

NEW AGE BEVERAGES CORPORATION TERMS AGREEMENT

 

Dear Sirs:

 

New Age Beverages Corporation (the “Company”) proposes, subject to the terms and
conditions stated herein and in the Amended and Restated At The Market Offering
Agreement, dated May 5, 2020 (the “Amended and Restated At The Market Offering
Agreement”), between the Company and Roth Capital Partners, LLC (the “Agent”),
to issue and sell to the Agent the securities specified in Schedule I hereto
(the “Purchased Shares”).

 

Each of the provisions of the Amended and Restated At The Market Offering
Agreement not specifically related to the solicitation by Roth Capital Partners,
LLC, as agent of the Company, of offers to purchase securities is incorporated
herein by reference in its entirety, and shall be deemed to be part of this
Terms Agreement to the same extent as if such provisions had been set forth in
full herein. Each of the representations and warranties set forth therein shall
be deemed to have been made at and as of the date of this Terms Agreement and
the Time of Delivery, except that each representation and warranty in Section 3
of the Amended and Restated At The Market Offering Agreement which makes
reference to the Prospectus (as therein defined) shall be deemed to be a
representation and warranty as of the date of the Amended and Restated At The
Market Offering Agreement in relation to the Prospectus, and also a
representation and warranty as of the date of this Terms Agreement and the Time
of Delivery in relation to the Prospectus, as amended and supplemented, to
relate to the Purchased Shares.

 

An amendment to the Registration Statement (as defined in the Amended and
Restated At The Market Offering Agreement), or a supplement to the Prospectus,
as the case may be, relating to the Purchased Shares, in the form heretofore
delivered to the Agent, is now proposed to be filed with the Securities and
Exchange Commission.

 

Subject to the terms and conditions set forth herein and in the Amended and
Restated At The Market Offering Agreement, which are incorporated herein by
reference, the Company agrees to issue and sell to the Agent and the latter
agrees to purchase from the Company the number of shares of the Purchased Shares
at the time and place and at the purchase price set forth in Schedule I hereto.

 

   

 

 

If the foregoing is in accordance with your understanding, please sign and
return to us a counterpart hereof, whereupon this Terms Agreement, including
those provisions of the Amended and Restated At The Market Offering Agreement
incorporated herein by reference, shall constitute a binding agreement between
the Manager and the Company.

 

NEW AGE BEVERAGES CORPORATION         By: /s/ Gregory A. Gould   Name: Gregory
A. Gould   Title: Chief Financial Officer         Accepted as of the date first
written above.         ROTH CAPITAL PARTNERS, LLC         By:     Name: Aaron M.
Gurewitz   Title: Head of Equity Capital Markets  

 

   

 

 

Schedule I

 

Purchased Shares

 

   

 